Exhibit 10.15

WESTINGHOUSE AIR BRAKE

TECHNOLOGIES CORPORATION

1001 Air Brake Avenue

Wilmerding, PA 15148-0001

2011 Stock Incentive Plan

Agreement for Nonstatutory Stock Options

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware corporation (the
“Corporation”), and (NAME), an employee of the Corporation or a subsidiary of
the Corporation (the “Optionee”), for good and valuable consideration the
receipt and adequacy of which are hereby acknowledged and intending to be
legally bound hereby, agree as follows:

1. Grant of Option. The Corporation hereby confirms the grant to the Optionee,
effective on (DATE) (the “Date of Grant”), of an option (the “Option”) to
purchase (NUMBER) shares of common stock, par value $0.01 per share, of the
Corporation (the “Common Stock”) at an option price per share of (PRICE), the
fair market value per share of the Common Stock on the Date of Grant, under and
subject to the terms and conditions of the Corporation’s 2011 Stock Incentive
Plan (the “Plan”) and this Agreement. The Plan is incorporated by reference and
made a part of this Agreement as though set forth in full. Terms which are
capitalized but not defined in this Agreement have the same meaning as in the
Plan unless the context otherwise requires.

The Option confirmed hereby is intended to be a nonstatutory stock option as
that term is defined in Section 5.1 of the Plan and will not be treated as an
incentive stock option under Section 422 or an option under Section 423 of the
Internal Revenue Code of 1986 (the “Code”). Subject to the provisions of this
Agreement and Section 5.8 of the Plan the Option shall first become exercisable
in accordance with the following schedule:

 

  (a) For twenty-five percent (25%) of the number of shares subject to the
Option (rounded down to the next whole number of shares) on March 1, 2012;

 

  (b) For an additional twenty-five percent (25%) of the number of shares
subject to the Option (rounded down to the next whole number of shares) on
March 1, 2013;

 

  (c) For an additional twenty-five percent (25%) of the number of shares
subject to the Option (rounded down to the next whole number of shares) on
March 1, 2014; and

 

  (d) For the remaining number of shares subject to the Option on March 1, 2015.



--------------------------------------------------------------------------------

Subject to earlier termination of the Option under the Plan, in any event the
Option may not be exercised after February 15, 2021. The Option must be
exercised for at least one hundred (100) shares of Common Stock, or, if the
number of shares subject to the unexercised portion of the Option is less than
100, all of the remaining shares subject to the Option.

2. Acceptance of Grant of Option. The Optionee accepts the grant of the Option
confirmed hereby, acknowledges having received a copy of the Plan and agrees to
be bound by the terms and provisions of the Plan and this Agreement, as the Plan
may be modified or amended from time to time; provided, however, that no
termination, modification or amendment of the Plan shall, without the consent of
the Optionee, adversely affect the rights of the Optionee with respect to the
Option.

3. Transfer of Option. The Option shall not be transferable otherwise than by
Will or by the laws of descent and distribution and the Option shall be
exercisable during the lifetime of the Optionee only by the Optionee (or the
Optionee’s guardian or legal representative).

4. Procedure for Exercise of Option. The Option may be exercised only by
execution and delivery by the Optionee to the Corporation of an exercise form or
forms prescribed by the Committee. Each exercise form must set forth the number
of whole shares of Common Stock as to which the Option is exercised, must be
dated and signed by the person exercising the Option and must be accompanied by
cash in United States dollars (including check, bank draft or money order or
cash forwarded through a broker or other agent-sponsored exercise or financing
program), shares of already-owned Common Stock at the fair market value of such
shares on the date of exercise, or any combination of cash and such shares, in
the amount of the full purchase price for the number of shares of Common Stock
as to which the Option is exercised; provided, however, that any portion of the
option price representing a fraction of a share shall be paid by the Optionee in
cash.

The Corporation shall advise any person exercising the Option in whole or in
part with shares of already-owned Common Stock as to the amount of any cash
required to be paid to the Corporation representing a fraction of a share, and
such person will be required to pay any such cash directly to the Corporation
before any distribution of certificates representing shares of Common Stock or
any issuance of the shares in book-entry form will be made. The person
exercising the Option should either (a) deliver an executed Assignment Separate
from Certificate with respect to each stock certificate delivered in payment of
the option price or (b) execute and deliver to the Corporation such forms as the
Corporation may require to evidence the payment of the option price with shares
of Common Stock previously issued to the person in book-entry form. The
signature on all Assignments Separate from Certificate must be guaranteed by a

 

2



--------------------------------------------------------------------------------

commercial bank or trust company, by a firm having membership in the New York
Stock Exchange, Inc., the American Stock Exchange, Inc. or the National
Association of Securities Dealers, Inc. or by any other person acceptable to the
Corporation’s Transfer Agent.

The person exercising the Option may choose to exercise the Option by
participating in a broker or other agent-sponsored exercise or financing
program. If the person so chooses, the Corporation will deliver only the shares
of the Common Stock acquired pursuant to the exercise of the Option to the
broker or other agent, as designated by the person exercising the Option, and
will cooperate with all other reasonable procedures of the broker or other agent
to permit participation in the sponsored exercise or financing program.
Notwithstanding any procedures of the broker or other agent-sponsored exercise
or financing program, if the option price is paid in cash, no exercise of an
Option shall be deemed to occur and no shares of the Common Stock will be issued
or delivered until the Corporation has received full payment in cash (including
check, bank draft or money order) for the option price from the broker or other
agent.

If a person other than the Optionee exercises the Option, the exercise material
must include proof satisfactory to the Corporation of the right of such person
to exercise the Option.

The exercise material should be hand delivered to the Vice-President, Human
Resources at the Corporation, mailed to the Corporation at the address set forth
on the cover page of this Agreement, Attention: Vice-President, Human Resources
or faxed to the Corporation (412-825-1501), Attention: Vice-President, Human
Resources. In the case of hand delivery, the date of exercise is the date on
which the exercise form or forms, proof of right to exercise (if required) and
payment of the option price in cash or shares of already-owned Common Stock are
hand delivered. In the case of mailing or fax, the date of exercise is the first
date on which the exercise form or forms, proof of right to exercise (if
required) and payment of the option price in cash or shares of already-owned
Common Stock have been received by the Corporation. For purposes of determining
the date of exercise where payment of the option price is made in shares of
already-owned Common Stock, any cash required to be paid to the Corporation with
respect to a fraction of a share shall not be taken into account in determining
whether payment of the option price has been made. If exercise is made by mail
or fax and the option price is paid in whole or in part with shares of
already-owned Common Stock by delivery of certificates evidencing the shares of
Common Stock, the executed Assignments Separate from Certificate should be
mailed to the Corporation at the same time in a separate envelope from the stock
certificates.

5. Determination of Fair Market Value. For the purposes of this Agreement, the
fair market value of the Common Stock shall be determined as provided in
Section 1.2(d) of the Plan.

6. Issuance of Certificates/Book-Entry Registration. Subject to Section 4 of
this Agreement and this Section 6, the Corporation will either (a) issue a
certificate or (b)

 

3



--------------------------------------------------------------------------------

issue in book-entry form the number of shares of Common Stock to which the
person exercising the Option is entitled as soon as practicable after the date
of exercise. Unless the person exercising the Option otherwise directs the
Corporation in writing, the certificate or certificates will be registered, or
the book-entry will be made, in the name of the person exercising the Option and
delivered to such person1. If the Option is exercised and the option price is
paid in whole or in part with shares of already-owned Common Stock by delivery
of certificates evidencing the shares of Common Stock, the Corporation will
issue at the same time and return to the person exercising the Option a
certificate representing the number of any excess shares included in any
certificate or certificates delivered to the Corporation at the time of
exercise.

Under Section 10 of the Plan, the obligation of the Corporation to issue shares
on exercise of an option is subject to (i) the effectiveness of a Registration
Statement under the Securities Act of 1933, as amended, with respect to such
shares, if deemed necessary or appropriate by counsel to the Corporation,
(ii) the condition that the shares shall have been listed (or authorized for
listing upon official notice of issuance) upon each stock exchange, if any, on
which the shares of Common Stock may then be listed, (iii) all other applicable
laws, regulations, rules and orders which may then be in effect, and
(iv) obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable. The Corporation is not obligated to file such a
Registration Statement. If at the time of exercise of the Option, no such
Registration Statement is in effect, the issuance of shares on exercise of the
Option may also be made subject to such restrictions on the transfer of the
shares, including the placing of an appropriate legend on the certificates
restricting the transfer thereof, and to such other restrictions as the
Committee, on the advise of counsel, may deem necessary or appropriate to
prevent a violation of applicable securities laws. The Optionee hereby
represents and warrants to the Corporation that any shares of Common Stock that
the Optionee acquires hereunder are and will be acquired without a view to the
distribution of such shares.

7. Withholding of Taxes. The Optionee will be advised by the Corporation as to
the amount of any United States Federal income, excise or employment taxes
required to be withheld by the Corporation or a Subsidiary on any compensation
income resulting from the exercise of the Option. State, local or foreign income
or employment taxes or insurance contributions may also be required to be
withheld by the Corporation or a Subsidiary on any compensation income resulting
from the exercise of the Option. The Optionee shall pay any such taxes required
to be withheld directly to the Corporation or the Subsidiary in cash upon
request, provided, however, that the Optionee may elect to settle any
withholding obligation with Common Stock pursuant to and in accordance with the
conditions of Section 15.2 of the Plan. If the Optionee does not pay any taxes
required to be withheld directly to the Corporation or the Subsidiary within ten
(10) days after any such request, the Corporation and any of its Subsidiaries
may withhold such

 

1  If the person exercising the Option directs the Corporation to register the
Common Stock in the name of another, the person exercising the Option should
consult his or her tax advisor on the gift tax implications of such
registration.

 

4



--------------------------------------------------------------------------------

taxes from any other compensation to which the Optionee is entitled from the
Corporation or the Subsidiary. The Optionee shall hold the Corporation and its
Subsidiaries harmless in acting to satisfy the withholding obligation in this
manner if it becomes necessary to do so.

8. Interpretation of Plan and Agreement. This Agreement is the written agreement
referred to in Section 2.5 of the Plan. If there is any conflict between the
Plan and this Agreement, the provisions of the Plan shall control. However,
there may be provisions in this Agreement not contained in the Plan, which
provisions shall nevertheless be effective. In addition, to the extent that
provisions in the Plan are expressly modified for purposes of this Agreement
pursuant to authorization in the Plan, the provisions of this Agreement shall
control. Any dispute or disagreement which shall arise under or in any way
relate to the interpretation or construction of the Plan or this Agreement shall
be resolved by the Committee and the decision of the Committee shall be final,
binding and conclusive for all purposes.

9. Effect of Agreement on Rights of Corporation and Optionee. This Agreement
does not confer any right on the Optionee to continue in the employ of the
Corporation or a Subsidiary or interfere in any way with the rights of the
Corporation or a Subsidiary to terminate the employment of the Optionee.

10. Effect of Agreement on Other Employee Benefit Plans of the Corporation. The
Optionee hereby acknowledges and agrees that no amount of income received by the
Optionee under this Agreement shall be considered compensation for purposes of
any pension or retirement plan, insurance plan or any other employee benefit
plan of the Corporation or a Subsidiary (notwithstanding the definition of
compensation provided in such plans), including but not limited to the
Westinghouse Air Brake Company Retirement Plan for Non-Bargaining Employees and
the WABCO Savings Plan.

11. Binding Effect. This Agreement shall be binding upon the successors and
assigns of the Corporation and upon the legal representatives, heirs and
legatees of the Optionee.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the Corporation and the Optionee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Optionee with
respect to the subject matter of this Agreement.

13. Amendment. This Agreement may be amended only by a written instrument signed
by the Corporation and the Optionee.

14. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania,
exclusive of choice of law principles.

IN WITNESS WHEREOF, the Corporation and the Optionee have executed this
Agreement as of the 15th day of February, 2011.

 

    WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION     By:  

 

      Scott E. Wahlstrom       Vice-President, Human Resources WITNESS:    
OPTIONEE:

 

   

 

    (NAME)

 

6